DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of Claims
Claims 1, 4-14, 17, and 21-23 are pending in the application.  Claims 12-14 and 17 are withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows.
The remaining antecedent basis issues, and consequent 112(b) issues for indefiniteness, are addressed.
Claim 14 is amended as follows.
14. (Withdrawn – Currently Amended) The method according to claim 12, wherein providing at least a partial etch from the semiconductor backside for forming the at least one of the one or more through-substrate trenches comprises partly forming the at least one of the one or more through-substrate trench[es] from the front side of the substrate and partly forming the at least one of the one or more through-substrate trench[es] from the backside of the substrate.

Response to Arguments
Applicant's arguments filed Dec. 29, 2020 have been fully considered.  See below for reasons why Claims 1, 4-14, 17, and 21-23 are allowed.
Allowable Subject Matter
Claims 1, 4-11, and 21-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Zou et al. (US-20020115200-A1, Aug. 22, 2002) discloses most of Claim 1 as follows.  The claim language is in bold-faced font.
Regarding Claim 1 – Zou et al. discloses a micro-fluidic device (see Figures 1a-c and 2 for a first embodiment, Figures 4-5 for a group of three or more micro-fluidic devices as claimed in Claim 8, Figures 10-15 for the method to construct the micro-fluidic device, and [0013]-[0015], [0017]-[0018], and [0024]-[0027]) comprising:
a semiconductor substrate (see [0012]);
a micro-reactor in the semiconductor substrate, wherein the micro-reactor comprises a cavity within a cavity wall, as disclosed in the Figures where the micro-reactor is chamber 11, used as a PCR reactor (see [0001]-[0004] and [0009]), and the cavity is “open space 3 (shown as a thin slot in FIG. 2),” see [0035];
one or more micro-fluidic channels in the semiconductor substrate, each formed within respective channel walls, each connected to the cavity at a respective location along the cavity wall, see Figures 1a-c, 2, and 4-5, where several such micro-fluidic channels are shown, among them common reservoir 7, channel 13, air injector 19, and fluid bearing channel 31, and

one or more through-substrate trenches (open space 3) that, together, (i) surround the micro-reactor except at each respective location of each of the one or more micro-fluidic channels, as shown in Figures 1a-c, 2, and 4-5, and (ii) are disposed outside the respective channel walls of the one or more micro-fluidic channels and are continuous along the respective channel length of each of the one or more through-substrate trenches, as shown in Figures 1a-c and 4-5 where the disclosed micro-fluidic channels are the inlet and outlets to the micro-reactor, i.e. chamber 11, the disclosed micro-fluidic channels having the open space 3 “shown as a thin slot in Fig. 2” see [0035], outside of and along each micro-fluidic channel’s length, wherein the one or more through-substrate trenches surround the micro-reactor and the one or more micro-fluidic channels for at least 50% of a circumference of the one or more through-substrate trenches, since open space 3 extends on either side of and underneath of chamber 11, i.e. the disclosed micro-reactor as seen in Figures 1a-c, 2, and 4-5; and
a cover layer (sheet 152) bonded (by anodic bonding) to the semiconductor substrate (silicon water 101) for sealing (hermetically) the one or more micro-fluidic channels (see above) and forming a top cover of the one or more through-substrate trenches (see above), as disclosed in Figures 10-15 and for the method to construct the micro-fluidic device and [0051], lines 1-8.

Zou et al. discloses the claimed invention except for:
each of the one or more micro-fluidic channels winded, from its respective location and over its respective channel length, more than 90 degrees around the micro-reactor and the cavity.

Chazan et al. (US-20020025280-A1, Feb. 28, 2002) discloses winding micro-fluidic channels (“networks of channels” in a “microfluidic component,” see Title, Abstract, and [0003]) with through-substrate trenches (“venting elements”) on either side of the winding micro-fluidic channels used in micro-fluidic devices with micro-reactors doing PCR reactions (see [0061], the same as Zou et al.), as disclosed in Figures 2A-B, and at [0021], [0039], and [0066], lines 1-8.  (See Office Action dated Jul. 1, 2015, Paragraphs 24-29)
When faced with a Zou et al., in view of Chazan et al., rejection for Claim 2 (which has since been incorporated into Claim 1) Applicant persuasively argued that, while Chazan et al. might disclose the through-substrate trenches on either side of winding micro-fluidic channels, there was no reason to combine the through-substrate trenches taught by Chazan et al. in to the Zou et al. micro-fluidic device, wherein,
each of the one or more micro-fluidic channels taught by Zou et al. is winded, from its respective location and over its respective channel length, more than 90 degrees around the micro-reactor and the cavity,

since the Zou et al. micro-reactor works without any winding micro-fluidic channels required.  (See Applicant’s Remarks dated Nov. 2, 2015, Pages 7-9)
Regarding Claims 1, 4-11, and 21-23, the reason why it is deemed novel and nonobvious over the prior art of record, (Zou et al., in view of Chazan et al.) is that while the prior art teaches most of Claim 1, as shown above, it does not suggest:
each of the one or more micro-fluidic channels taught by Zou et al. is winded, from its respective location and over its respective channel length, more than 90 degrees around the micro-reactor and the cavity,

for the reasons stated above.  Independent Claim 8 recites an array of Claim 1 micro-fluidic devices and it is also allowable.

Claims 1, 4-11, and 21-23 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), Claims 12-14 and 17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on Apr. 9, 2015 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 12-14 and 17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.  Claims 12-14 and 17 are directed to the process of using the allowable product recited in Claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
A).	Yamamoto et al. (US-6755952-B1, Jun. 29, 2004) – Yamamoto et al. discloses winding microfluidic channels in the context of electrophoresis detection.  (See Yamamoto et al. Title, Abstract, Figures 6A-B)  Zou et al. is interested in electrophoresis detection (see Zou et al. [0004] and [0010]).
A).	Hillman et al. (US-4963498-A, Oct. 16, 1990) – Hillman et al. discloses winding microfluidic channels from reaction chamber 176 to output port 180 in Figure 5 and at 22:14-27.

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE R ANDERSON whose telephone number is 571-270-3166.  The examiner can normally be reached on Monday – Thursday, 8:00 am – 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.R.A./Examiner, Art Unit 1779                                                                                                                                                                                                        3/29/2021

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779